t c memo united_states tax_court kenneth w diercks petitioner v commissioner of internal revenue respondent docket no filed date kenneth w diercks pro_se david w sorensen for respondent memorandum opinion chiechi judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure big_number big_number big_number big_number big_number big_number big_number big_number the issues for decision are did petitioner have unreported income for each of the years at issue we hold that he did is petitioner liable for self-employment_tax for each of the years at issue we hold that he is is petitioner liable for the addition_to_tax under sec_6651 for each of the years at issue we hold that he is is petitioner liable for the addition_to_tax under sec_6654 for each of the years at issue we hold that he is petitioner resided at sparks nevada at the time the petition was filed petitioner did not file a u s income_tax return for any of the years through during the years through petitioner worked and earned_income however he failed to keep records of the type or amount of work he performed or of the amount of income he received from his work during those years during the years at issue petitioner was married and had three children who lived with him and his wife bonnie diercks ms diercks at their residence residence and who attended school during those years petitioner owned an automobile and he ms diercks and their three children sought medical treat- ment as required during the years at issue rent paid on petitioner's residence equaled at least dollar_figure a month and utili- ties were paid at that residence in an application to rent that petitioner signed on date petitioner indicated that current monthly income was dollar_figure during and ms diercks received annual wages in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner bears the burden of proving that respondent's determinations in the notice_of_deficiency notice are errone- ous rule a 290_us_111 sec_6001 requires all taxpayers to maintain sufficient records to enable respondent to determine their correct_tax lia- bilities in the absence of adequate books_or_records the com- putation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 the choice of method to be used in reconstructing income lies with respondent 301_f2d_51 9th cir affg tcmemo_1959_117 31_tc_1269 affd in part and revd in part on another issue 283_f2d_871 6th cir in the notice respondent used the bureau of labor statis- tics to reconstruct petitioner's income this court and other courts have approved the use of those statistics as an acceptable and reasonable method of reconstructing income e g 786_f2d_1063 11th cir affg tcmemo_1984_536 54_tc_1530 petitioner admitted at trial that he worked and earned_income during the years at issue but he claimed that he earned no more than dollar_figure during each of those years however peti- tioner acknowledged at trial that during the years at issue he and his family lived at a residence for which the rent paid equaled at least dollar_figure a month he also admitted that utilities were paid at that residence in addition petitioner acknowl- edged at trial that during the years at issue he owned an automo- bile and that other normal living_expenses were paid for him and his family we found petitioner's testimony which was at times vague and evasive to be suspect we question petitioner's testimony that he earned no more than dollar_figure during each of the years at issue indeed petitioner's testimony that he earned no more than dollar_figure during each of the years at issue is inconsistent with other evidence in the record for example the application to rent dated date which he signed indicated current monthly income of dollar_figure even assuming arguendo that the current monthly income of dollar_figure that petitioner listed in the application to rent dated date were the combined current monthly income of ms diercks and himself the internal revenue service's information returns master_file transcript for continued on the record before us we find that petitioner failed to prove error in respondent's determinations that he had income in the amounts determined in the notice for each of the years through we further find on that record that petitioner failed to show that he is not liable for each of the years at issue for the addition_to_tax under sec_6651 the addition_to_tax under sec_6654 and self- employment_tax as determined in the notice accordingly we sustain respondent's determinations in the notice to reflect the foregoing decision will be entered for respondent continued ms diercks shows that ms diercks received wages of only dollar_figure for or approximately dollar_figure a month during that year
